72 F.3d 133
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.James A. RODDEN, Appellant,v.Paul K. DELO, et. al., Appellees.
No. 94-3171 EMSL.
United States Court of Appeals, Eighth Circuit.
Submitted:  December 13, 1995.Filed:  December 21, 1995.

Before MAGILL, BRIGHT, and MURPHY, Circuit Judges.
PER CURIAM.


1
James A. Rodden, an inmate at the Potosi Correctional Center, filed a 42 U.S.C. Sec. 1983 suit alleging that appellees violated his due process and eighth amendment rights in relation to prison disciplinary proceedings and his right of access to the courts.  The district court1 dismissed six of his claims as frivolous pursuant to 28 U.S.C. Sec. 1915(d), and later granted summary judgment in favor of the appellees on his due process claim growing out of a conduct violation he received after an August 1992 riot.  Rodden's complaint about administrative segregation and the process he received is foreclosed by Sandin v. Conner, --- U.S. ----, 115 S. Ct. 2293, 2302 (1995) (in a case such as this due process rights are not implicated in proceedings leading to disciplinary segregation).  After reviewing the record and considering the arguments presented, we conclude the district court did not err in dismissing Rodden's claims.  We therefore affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Stephen Limbaugh, United States District Judge of the Eastern District of Missouri